In re Roger Miller Sand, Inc.; CIGNA Property & Casualty Co.; — Defendant(s); applying for writ of certiorari and/or review; Office of Workers’ Compensation, Dist. 3 No. 91-05733; to the Court of Appeal, Third Circuit, No. CA95-1253.
Granted in part; denied in part. The judgment of the court of appeal is reversed insofar as it affirmed that portion of the judgment of the Office of Workers’ Compensation which awarded penalties and attorney fees for the defendants’ failure to pay a final judgment. The case is remanded to the hearing officer to consider whether the supplemental earnings benefits should be subject to any offsets provided by law and properly raised and, if so, to reset the amount of supplemental earnings benefits, penalties, and interest. In all other respects, the writ is denied.
JOHNSON, J., would deny the writ.
WATSON, J., not on panel.